DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “at least” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “the first laser beam is emitted by an emitter and the second laser beam is emitted by the emitter and directed to the exposed surface by a mirror” in claim 6 is indefinite in its scope. It is unclear whether the claim intends to indicate that only the second laser beam is directed to the exposed surface by a mirror, or if there is at least one step in the method where both the first laser beam and the second laser beam are directed toward the exposed surface by a mirror. For purposes of examination, and in view of the applicant’s drawings and specifications, the first interpretation that only the second laser is directed onto the exposed surface by a mirror.
Claim 7 is rejected upon its dependency on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-8, 10-11, 13-20, and 22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by OKUDA (JP 2015188908 A).
Regarding claim 1, OKUDA teaches a method comprising: 
removing a portion of a workpiece with a first laser beam to form an exposed surface of the workpiece (Paragraph 39-40; first laser beam cuts the workpiece and exposes the metal foil B in the form of a burr); 
and removing a portion of the exposed surface of the workpiece with a second laser beam (Paragraph 39-40; second laser beam removes the burr).
Figure 4 and Paragraphs 46-46 show a different embodiment where the first laser beam cuts the workpiece and exposes the metal foil. The exposed dross is removed by a second laser.
Figure 5 and Paragraphs 53-54 shows a further embodiment where the first laser beam cuts the first layer and exposes the metal foil layer below. This exposed metal foil layer is cut by a second laser.


Regarding claim 2, OKUDA teaches the method of claim 1, wherein
removing the portion of the exposed surface comprises cleaning the exposed surface (Paragraph 39-40; second laser beam cleans the exposed metal foil by removes the burr).


Regarding claim 3, OKUDA teaches the method of claim 2, wherein 
cleaning the exposed surface comprises removing conductive particles from the exposed surface (Paragraph 39-40; second laser beam cleans the exposed metal foil by removes the burr).
	It is well known in the art that burrs are formed from excess particles. The particles are formed from metal foil B, which is inherently conductive.

Regarding claim 4, OKUDA teaches the method of claim 2, wherein 
the second laser beam comprises a lower intensity than the first laser beam (Paragraph 40-41; the output value of the first laser beam is higher than the output value of the second laser beam).
Paragraphs 40-41 further states that the spot diameter of the first laser beam is small while the spot diameter of the second laser beam is large.
The value of intensity is calculated by the power per unit area. Since the second laser beam has a smaller output value than the first laser beam and a large spot diameter, it must have a lower intensity than the first laser beam.

Regarding claim 5, OKUDA teaches the method of claim 1, wherein
the first laser beam is emitted by a first emitter (Paragraph 27; first laser light oscillator 10 generates the first laser light) and the second laser beam is emitted by a second emitter (Paragraph 28; the second laser light oscillator 11 generates the second laser light).

Regarding claim 6, OKUDA teaches the method of claim 1, wherein
the first laser beam is emitted by an emitter and the second laser beam is emitted by the emitter and directed to the exposed surface by a mirror (Paragraph 72; a single oscillator can be used to generated both the first and second laser light with the user of a beam splitter to separate the two laser beams from each other).
Figure 1 further shows that both the first and second laser light oscillators direct lasers toward the workpiece by means of a mirror.
Furthermore since paragraphs 30 and 31 teach that drive devices three-dimensionally changing the inclination of half mirror 12 and mirror 13 are the mechanism by which the first laser beam and the second laser beam move along the cutting line CL of the workpiece, it would be logical to assume that the two laser lights even when output by the same oscillator would still each have a respective mirror to facilitate moving the beams along the workpiece.
See 112b rejection above for “the first laser beam is emitted by an emitter and the second laser beam is emitted by the emitter and directed to the exposed surface by a mirror”.

Regarding claim 7, OKUDA teaches the method of claim 6, wherein 
an angle of the mirror is controllable to change an angle of the second laser beam relative to a normal to a major surface of the workpiece (Paragraph 31; the second laser light is reflected by mirror 13 before reaching the workpiece).
Paragraph 31 further teaches that a drive device is capable of three-dimensionally changing the inclination of the mirror with respect to the second laser beam and are the spot moving means. To move the second laser beam across the workpiece, the angle of the mirror relative to the workpiece would inherently change.

Regarding claim 8, OKUDA teaches the method of claim 1, wherein 
the first laser beam is emitted at a first angle relative to a normal to a major surface of the workpiece (Paragraph 30; a half mirror 12 reflects the first laser light before reaching the workpiece) and the second laser beam is emitted at a second angle relative to the normal to the major surface of the workpiece (Paragraph 31; Paragraph 31; the second laser light is reflected by mirror 13 before reaching the workpiece).
Paragraph 31 further teaches that the inclination of mirror 13 is changed in conjunction with the inclination of the half mirror 12 so that the center spot of the second laser beam is located behind the center spot of the first laser beam by a predetermined distance in the cutting direction. Thus, the two mirrors would have a predetermined difference in angle between them corresponding to this predetermined difference. 
Furthermore, it is not specified by the claim that the first angle and the second angle consist of different values and thus would be satisfied even if the two angles had the same value.

Regarding claim 10, OKUDA teaches the method of claim 1, wherein 
removing the portion of the workpiece comprises disposing a recess in the workpiece (Paragraph 39-40; first laser beam cuts the workpiece and exposes the metal foil B in the form of a burr which are likely to be generated on the cut end surface).
Figure 5 and Paragraphs 53-54 shows a further embodiment where the first laser beam cuts the first layer and exposes the metal foil layer below.

Regarding claim 11, OKUDA teaches the method of claim 1, wherein 
removing a portion of the exposed surface of the workpiece comprises shaping the exposed surface (Figure 2; the figures clearly show that the removal of the burr shapes the remaining material into a specific shape).

Regarding claim 13, OKUDA teaches the method of claim 1, wherein
removing the portion of the exposed surface of the workpiece comprises etching a recess at a conductor disposed on the exposed surface of the workpiece (Figure 5 and Paragraphs 53-54; a first laser beam cuts the first layer and exposes the metal foil layer below which is then cut by a second laser).
Figure 5 clearly shows that a recess is cut into the exposed metal foil by the second laser beam.

Regarding claim 14, OKUDA teaches the method of claim 1, wherein
removing the portion of the workpiece comprises cutting the workpiece into one or more singulated electronic packages (Figure 6 Paragraph 74; individual electrodes are cut out by the laser into individual electrodes).
Furthermore, the method of removing a portion of a workpiece with a first laser beam to form an exposed surface of the workpiece and removing a portion of the exposed surface of the workpiece with a second laser beam for the purposes of cutting the workpiece into one or more electronic packages is known in the art as evidenced by Hong (US 20030006221 A1).

Regarding claim 15, OKUDA teaches a system comprising: 
an emitting device adapted to emit a first laser beam (Paragraph 27; first laser light oscillator 10 generates the first laser light) and a second laser beam (Paragraph 28; the second laser light oscillator 11 generates the second laser light); 
Paragraph 72 also teaches a single oscillator can be used to generated both a first and a second laser light with the user of a beam splitter to separate the two laser beams from each other
and a controller comprising one or more processors and operably coupled to the emitting device to control emission of the first and second laser beams (Paragraph 34; oscillators are controlled by a control device), 
Paragraph 27-28 teach that various conditions of the laser lights can be set by means of the laser light oscillators.
Furthermore, the use of a controller, control unit, and/or processor to control the emission of lasers in laser processing is well known in the art as evidenced by Hong (US 20030006221 A1), Unrath (US 20190001442 A1), and WOOK (KR 20170106562 A).
the controller adapted to remove a portion of a workpiece to form an exposed surface of the workpiece with the first laser beam using the emitting device (Paragraph 39-40; first laser beam cuts the workpiece and exposes the metal foil B in the form of a burr) and to remove a portion of the exposed surface with the second laser beam using the emitting device (Paragraph 39-40; second laser beam removes the burr).

Regarding claim 16, OKUDA teaches the system of claim 15, wherein 
the controller is further adapted to control the emitting device to emit the second laser beam at a lower intensity than the first laser beam (Paragraph 40-41; the output value of the first laser beam is higher than the output value of the second laser beam).
Paragraphs 40-41 further states that the spot diameter of the first laser beam is small while the spot diameter of the second laser beam is large.
The value of intensity is calculated by the power per unit area. Since the second laser beam has a smaller output value than the first laser beam and a large spot diameter, it must have a lower intensity than the first laser beam.

Regarding claim 17, OKUDA teaches the system of claim 15, comprises: 
a first emitter adapted to emit the first laser beam (Paragraph 27; first laser light oscillator 10 generates the first laser light); 
and a second emitter adapted to emit the second laser beam (Paragraph 28; the second laser light oscillator 11 generates the second laser light).

Regarding claim 18, OKUDA teaches the system of claim 15, further comprising 
a mirror (mirror 13), 
wherein the controller is further adapted to control the emitting device to direct at least one of the first and second laser beams to the mirror (Paragraph 31; the second laser light is reflected by mirror 13 before reaching the workpiece), 
See claim interpretation above for “at least”.
wherein the mirror is adapted to direct the at least one of the first and second laser beams to the workpiece (Paragraph 31; mirror 13 reflects second laser light toward the workpiece).

Regarding claim 19, OKUDA teaches the system of claim 18, wherein 
the controller is operably coupled to the mirror to control an angle of the mirror (Paragraph 31 a drive device is capable of three-dimensionally changing the inclination of the mirror with respect to the second laser beam and are the spot moving means).
Paragraph 34 teaches that the driving device of mirror 13 is controlled by the control device.

Regarding claim 20, OKUDA teaches the system of claim 15, wherein 
the controller is further adapted to control the emitting device to emit the first laser beam at a first angle relative to a normal to a major surface of the workpiece (Paragraph 30; a half mirror 12 reflects the first laser light before reaching the workpiece) 
and the second laser beam at a second angle relative to the normal to the major surface of the workpiece (Paragraph 31; Paragraph 31; the second laser light is reflected by mirror 13 before reaching the workpiece).
Paragraph 31 further teaches that the inclination of mirror 13 is changed in conjunction with the inclination of the half mirror 12 so that the center spot of the second laser beam is located behind the center spot of the first laser beam by a predetermined distance in the cutting direction. Thus, the two mirrors would have a predetermined difference in angle between them corresponding to this predetermined difference. 
Furthermore, it is not specified by the claim that the first angle and the second angle consist of different values and thus would be satisfied even if the two angles had the same value.

Regarding claim 22, OKUDA teaches the system of claim 15, further comprising 
a beam splitter, wherein the controller is further adapted to control the emitting device to emit the first and second laser beams simultaneously using the beam splitter (Paragraph 72; a single oscillator can be used to generated both the first and second laser light with the user of a beam splitter to separate the two laser beams from each other).

Claims 1, 6-12, and 23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Maeda (US 20040164060 A1).
Regarding claim 1, Maeda teaches a method comprising: 
removing a portion of a workpiece with a first laser beam to form an exposed surface of the workpiece (Figure 1A Paragraph 32; a first laser beam 10a drills a hole in the surface of a PCB and forms an exposed surface of the PCB where the hole is located); 
and removing a portion of the exposed surface of the workpiece with a second laser beam (Figure 1B Paragraph 33; a second laser beam 10b irradiates the PCB 12 at an oblique angle).
Paragraph 39 specifies that the second laser beam 10b irradiates the PCB 12 at an oblique angle to remove the exposed tapered portion of each hole.

Regarding claim 6, Maeda teaches the method of claim 1, wherein 
the first laser beam is emitted by an emitter and the second laser beam is emitted by the emitter (Paragraph 20; a single oscillator produces the laser beams, the angles of which relative to the workpiece change by use of a lens and a mirror) and directed to the exposed surface by a mirror (Paragraph 33; second laser beam 10b is irradiated at an oblique angle by adjusting the angles of the Galvano mirrors GM with the angle adjustment device).

Regarding claim 7, Maeda teaches the method of claim 6, wherein 
an angle of the mirror is controllable to change an angle of the second laser beam relative to a normal to a major surface of the workpiece (Paragraph 30; angle adjustment device 34 adjusts the angles of the galvano mirrors GM for changing the angle of the laser beam relative to the workpiece).

Regarding claim 8, Maeda teaches the method of claim 1, wherein 
the first laser beam is emitted at a first angle relative to a normal to a major surface of the workpiece (Figure 1A Paragraph 16; first laser beam is directed at the workpiece from a direction perpendicular to the workpiece) and the second laser beam is emitted at a second angle relative to the normal to the major surface of the workpiece (Figure 1B Paragraph 16; second laser beam is irradiated into the hole from a direction included at a predetermined angle relative to the perpendicular direction).

Regarding claim 9, Maeda teaches the method of claim 8, wherein
the first angle is no greater than 10 degrees (Figure 1A Paragraph 16; first laser beam is directed at the workpiece from a direction perpendicular to the workpiece).
Since the direction is perpendicular to the workpiece, the angle would be 0 degrees relative to the a normal of the workpiece, which is no greater than 10 degrees.

Regarding claim 10, Maeda teaches the method of claim 1, wherein
removing the portion of the workpiece comprises disposing a recess in the workpiece (Paragraph 32; a first laser beam 10a drills a hole in the surface of a PCB and forms an exposed surface of the PCB where the hole is located).

Regarding claim 11, Maeda teaches the method of claim 1, wherein
removing a portion of the exposed surface of the workpiece comprises shaping the exposed surface (Paragraph 35; a portion of the hole is drilled by irradiation of the second laser beam 10b).
Paragraph 13 teaches that the laser beams are applied from a plurality of directions for the purpose of shaping the hole into a straight hole. This process can be seen in Figures 1A-D.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over OKUDA (JP 2015188908 A) in view of Koch (US 20140021177 A1).
Regarding claim 12, OKUDA teaches the method of claim 1, further comprising:
removing a portion of a conductor from the workpiece with the first laser beam (Paragraph 39-40; first laser beam cuts the workpiece and removes some of the metal foil while a portion of the metal foil not removed becomes a burr); 
Paragraphs 30 and 31 further teach that the first laser beam and the second laser beam move along the cutting line CL of the workpiece by means of drive devices three-dimensionally changing the inclination of half mirror 12 and mirror 13 respectively.
Okuda fails to teach:
detecting plasma illumination caused by removal of the portion of the conductor from the workpiece; 
determining a position of the conductor on the exposed surface of the workpiece based on the detected plasma illumination; 
and determining an angle of the second laser beam based on the position of the conductor.
Koch (US 20140021177 A1) teaches a method of machining a workpiece by means of a laser beam, wherein:
plasma emissions as a result of a laser beam cutting the workpiece are detected (Paragraph 41)	an accurate correlation between the position of the laser beam in relation to the cutting kerf and the signal of the detectors can be achieved (Paragraph 21)
the position of the laser beam in relation to the workpiece is regulated and controlled depending on the signal (Paragraph 12)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Okuda with Koch and controlled the position of the laser beams in relation to the workpiece based on the plasma illumination caused by the processing of the first laser. This would have been done to ensure a greater process reliability in the laser machining (Koch Paragraph 11).
Since Okuda teaches that the positioning of the first and second laser on the workpiece depend on the angle of their respective mirror, the angle of the mirror of the second laser and angle of the second laser would be determined based on the plasma signal detected. 
	Furthermore, the use of plasma emission to detect the distance between an end surface of the machining head on a laser beam output side and a machining point is known in the art as evidenced by MOCHIZUKI (US 20200130107 A1).

Regarding claim 23, OKUDA teaches the system of claim 15.
OKUDA fails to teach:
an optical sensor adapted to detect plasma illumination, wherein the controller is further adapted to: 
determine a position of a conductor on the exposed surface of the workpiece based on plasma illumination emitted when the first laser beam contacts the conductor; 
and 19Attorney Docket No. C00019223US02determine an angle relative to a normal to a major surface of the workpiece to emit the second laser beam based on the determined position of the conductor.
Koch (US 20140021177 A1) teaches a method of machining a workpiece by means of a laser beam, wherein:
plasma emissions as a result of a laser beam cutting the workpiece are detected by detectors (Paragraph 41)	
an accurate correlation between the position of the laser beam in relation to the cutting kerf and the signal of the detectors can be achieved (Paragraph 21)
the position of the laser beam in relation to the workpiece is regulated and controlled depending on the signal (Paragraph 12)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Okuda with Koch and controlled the position of the laser beams in relation to the workpiece based on the plasma illumination caused by the processing of the first laser. This would have been done to ensure a greater process reliability in the laser machining (Koch Paragraph 11).
Since Okuda teaches that the positioning of the first and second laser on the workpiece depend on the angle of their respective mirror, the angle of the mirror of the second laser and angle of the second laser would be determined based on the plasma signal detected. 
	Furthermore, the use of plasma emission to detect the distance between an end surface of the machining head on a laser beam output side and a machining point is known in the art as evidenced by MOCHIZUKI (US 20200130107 A1).


Claims 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20040164060 A1) in view of Hong (US 20030006221 A1).
Regarding claim 15, Maeda teaches a system comprising: 
an emitting device adapted to emit a first laser beam and a second laser beam (Paragraph 20; a single oscillator produces a first and second laser beam, the angles of which relative to the workpiece change by use of a lens and a mirror); 
adapted to remove a portion of a workpiece to form an exposed surface of the workpiece with the first laser beam using the emitting device (Figure 1A Paragraph 32; a first laser beam 10a drills a hole in the surface of a PCB and forms an exposed surface of the PCB where the hole is located) and to remove a portion of the exposed surface with the second laser beam using the emitting device (Figure 1B Paragraph 33; a second laser beam 10b irradiates the PCB 12 at an oblique angle).
Paragraph 39 specifies that the second laser beam 10b irradiates the PCB 12 at an oblique angle to remove the exposed tapered portion of each hole.
Maeda fails to teach:
a controller comprising one or more processors and operably coupled to the emitting device to control emission of the first and second laser beams, 
Hong (US 20030006221 A1) teaches a method for cutting a workpiece by dual laser irradiation, wherein:
a controller comprising one or more processors (controller 34) and operably coupled to the emitting device to control emission of the first and second laser beams (Paragraph 31; controller 34 controls the laser source 110 to modify the various parameters of the first laser beam), 
Paragraph 32 teaches that a second laser source is operated the same way with regard to a second laser beam.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Maeda with Hong and used a controller to control the emission of the first and second laser beam. This would have been done to modify various parameters of the laser beam such as size, shape, and fluence so that the laser beam can have the desired parameters for processing (Hong Paragraph 31).
Furthermore, the use of a controller, control unit, and/or processor to control the emission of lasers in laser processing is well known in the art as evidenced by OKUDA (JP 2015188908 A), Unrath (US 20190001442 A1), and WOOK (KR 20170106562 A). The MPEP also teaches that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP2144.04III.

Regarding claim 20, Maeda as modified teaches the system of claim 15, wherein 
the controller is further adapted to control the emitting device to emit the first laser beam at a first angle relative to a normal to a major surface of the workpiece (Figure 1A Paragraph 16; first laser beam is directed at the workpiece from a direction perpendicular to the workpiece) and the second laser beam at a second angle relative to the normal to the major surface of the workpiece (Figure 1B Paragraph 16; second laser beam is irradiated into the hole from a direction included at a predetermined angle relative to the perpendicular direction).

Regarding claim 21, Maeda as modified teaches the system of claim 20, wherein
the first angle is no greater than 10 degrees (Figure 1A Paragraph 16; first laser beam is directed at the workpiece from a direction perpendicular to the workpiece).
Since the direction is perpendicular to the workpiece, the angle would be 0 degrees relative to the a normal of the workpiece, which is no greater than 10 degrees.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761